This action was brought by plaintiffs to recover a year's rent which they claimed to be due from defendant under the terms of a lease of a tract of land estimated by the parties to the lease to be 90 acres. A copy of the lease was set out in the complaint, showing the annual rent to be $135. The complaint also alleged that defendant had occupied the land for the full term of three years and had paid for two years in the sum of $270.
The answer of defendant admitted the making of the lease and the other allegations of the complaint set out above, but denied that the defendant owed the last year's rent.
There was also an attempt by defendant to set up two affirmative defenses, but neither was so pleaded as to raise an issue.
At the close of defendant's case the jury, by direction of the court, returned a verdict for plaintiffs and the court *Page 209 
thereupon entered judgment for plaintiffs, from which defendant appeals.
Appellant assigns as error the refusal of the court to grant a nonsuit, the refusal of the court to allow evidence as to the actual number of acres in cultivation and the directing of a verdict in favor of the respondents.
These assignments are wholly without merit. The admissions of the answer left no material issue to be tried, and the court might properly have sustained the motion for judgment on the pleadings. The denial of appellant that he owed the debt sued for raised no material issue when he admitted the facts pleaded that established his indebtedness. (Swanholm v. Reeser, 3 Idaho 476,  478, 31 P. 804; Bliss on Code Pleading, sees. 212, 334;Curtis v. Richards, 9 Cal. 33; Wells v. McPike, 21 Cal. 215.)
The judgment is affirmed, with costs to respondents.
McCarthy, C.J., and William A. Lee and Wm. E. Lee, JJ., concur.